Citation Nr: 1102400	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a shell 
fragment wound to the left jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to March 
1968.  He had verified periods of active duty for training (ADT) 
from April 24, 1982, to May 8, 1982, and from May 28, 1983, to 
June 11, 1983.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  A September 2004 decision found 
that new and material evidence has been received to reopen a 
claim for service connection for a back disorder but denied the 
claim on the merits.  A statement of the case issued by a 
decision review officer (DRO) in October 2005 and June 2006 
supplemental statement of the case concluded that new and 
material evidence had not been received to reopen the back claim.  
The Veteran filed a timely appeal to the Board, and in a 
September 2008 decision, the Board found that new and material 
evidence had been presented and reopened the claim for service 
connection for a back disorder, and remanded the claim for 
additional development.  In a January 2005 rating decision, the 
RO denied service connection for residuals of a shell fragment 
wound to the left jaw.

As noted above, this appeal was previously before the Board in 
September 2008, where the issue of service connection for a back 
disorder was reopened and remanded.  The Board remanded the claim 
so that service treatment records could be requested, treatment 
records could be requested, and the Veteran could be scheduled 
for a VA examination.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A back disorder was not manifest during active service from 
September 1955 to March 1968 nor within one year of discharge 
from active service; it is also not shown to have developed as a 
result of an established event, injury, or disease during active 
or ADT nor as a result of an injury during INADT service.

3.  A low back disorder was aggravated by the Veteran's service 
connected left knee disorder.

3.  Providing the Veteran the benefit of the doubt, scars to the 
left side of his face, and reabsorption of the left alveolar 
ridge with evidence of surgery occurred during a confirmed mortar 
attack at Camp Holloway in January 1967.


CONCLUSIONS OF LAW

1.  A back disorder is proximately due to, or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 101(21), 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Residuals of a shell fragment wound to the left jaw was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
March 2004 and October 2004.  Thereafter, he was notified of the 
provisions of the VCAA in correspondence dated in June 2004, 
October 2004, April 2006, November 2008, and February 2010.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided the April 2006 and 
November 2008 letters.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, available Reserve treatment records, and VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded several VA medical examinations to 
assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between 
those who have served on active duty and those who have served on 
active duty for training. The Court has held that this statute, 
in effect, means that an individual who has served only on active 
duty for training must establish a service connected disability 
in order to achieve veteran status and to be entitled to 
compensation. Furthermore, unless a claimant has established 
status as a veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable. Paulson v. Brown, 7 
Vet. App. 466, 470 (1995). Nor is the claimant entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain diseases and disabilities. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 
474, 478 (1991).

Service connection can be granted for certain diseases, including 
arthritis, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Such diseases shall 
be presumed to have been incurred in service even though there is 
no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during the 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In regards to secondary service connection, a disability which is 
proximately due to or the result of a service- connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310(a) 
(effective before and after October 10, 2006).  The Court has 
held that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected condition 
the veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Back Disorder
Factual Background

It should be noted that the Veteran is service connected and in 
receipt of a 30 percent disability rating for residuals of a left 
knee injury with laxity, and a 10 percent disability rating 
degenerative arthritis of the left knee.

Service treatment records for the Veteran's active service from 
September 1955 to March 1968 were negative for complaints of or 
treatment for a back disorder.  His February 1968 discharge 
examination noted a normal spine examination and in the 
accompanying report of medical history, he denied recurrent back 
pain.  The Veteran's December 1972 enlistment examination, for 
entrance into the U.S. Army Reserves, noted that the he had a 
full range of motion of his spine, and he denied recurrent back 
pain in the accompanying report of medical history.  

During a March 1978 VA medical examination, it was noted that the 
Veteran's back was normal.

An April 1982 service department treatment record noted that the 
Veteran was seen for back pain of one hour's duration after he 
fell into a trench during active training with his unit.  He was 
noted to be in moderate discomfort.  The notes include: history 
of "back surgery 1977? For disc L3-4."  He was unable to stand 
unassisted.  He had increased pain upon lifting legs.  On 
physical examination a surgical scar at the midline of L4-3 was 
noted.  L5-S1 area was tender to palpation.  He was unable to 
bend due to his bilateral para lumbar muscles.  He could straight 
leg raise with pain.  He was able to bend laterally.  He had 
positive muscle spasms.  His deep tendon reflexes were +2 
bilaterally in the lower and upper extremities.  The assessment 
was acute lumbar strain.  He was placed on bed rest in the clinic 
for the night.  He was told not to return to duty during active 
training, but to remain in the barracks.  In the margins of the 
treatment record it was noted that x-ray films of the Veteran's 
spine revealed a lumbosacral fusion at L2-3-4 with laminectomy, 
degenerative joint disease, without subluxation.

The Veteran submitted three (identical) lay statements from 
fellow Reservists who were present the night of his injury and 
reported that he did fall into a hole during ADT.  They noted the 
Veteran had to be transported for treatment, was placed on 
bedrest for two weeks, and continued to complain of back pain 
thereafter.

There is no discharge examination from the Veteran's Reserve 
service, and the Veteran indicated he chose not to have an 
examination at that time.  There is a January 2004 statement from 
the Veteran that he remained on bed rest for two weeks following 
the injury and was unable to train with his platoon.  He stated 
that he did, however, remain with the Reserves until he retired 
in January 1984.  He stated the continued to experience back pain 
and leg weakness during this additional two years of service.  He 
also noted he re-injured his back in 1986.  He also stated he had 
been unable to obtain medical records from the time of the 1982 
injury.

In December 1986, the Veteran was admitted to the Fairmont 
General Hospital with a tentative diagnosis of acute back strain.  
It was noted he was lifting a heavy steel cabinet with another 
person when he was seized with a sharp pain in his back.  His 
past medical history included a laminectomy at L3 in March of 
1981 with excellent results.  The Veteran stated he had 
occasional discomfort since that time but never had any lost 
time.  It was noted that the clinical diagnosis in 1981 was 
lumbar spine stenosis at the level of L-3-4 with radicular 
symptoms of L4 on the right side.

A lumbar CT study from December 1986 noted an annular bulge at 
L4-5 which impinges upon the thecal sac particularly on the right 
side, and soft tissue defect impinging upon the posterior aspect 
of the thecal sac over the upper body of L4.  Etiology for this 
was noted to be undetermined as it was a very atypical location 
for a sequestered disc fragment.  December 1986 X-ray studies 
noted degenerative facet disease at the L5-S1, particularly on 
the right side.  A December 1986 lumbar myelogram report noted 
extradural defects on the thecal sac with the lowest defect 
likely a herniated nucleus pulposus.

A March 1987 private X-ray report provided the impression of 
hypertrophic and degenerative changes in the facet joints as 
described above with associated narrowing of the left L4-L5 
intervertebral foramen, and several small extradural impressions 
on the thecal sac due to bugling of the disks and hypertrophy of 
the facet joints and probable postoperative scar.

In August 1987, the Veteran underwent a bilateral lateral 
posterior spinal fusion L5-S1 due to a lumbar facet 
osteoarthritis of the lumbar spine at the West Virginia 
University Hospital.  It was noted in the hospital discharge 
summary he had a prior back surgery in 1981 for a herniated disk 
at the L3-4 and L4-5 level and had fully recovered from that 
surgery.

VA treatment records dated in 2001 reflect ongoing complaints of 
low back pain.  In October 2001, it was noted that the Veteran 
had recently undergone a lumbar laminectomy, with good resolution 
of his pain.  A November 2001 record noted he had a decompression 
and leminectomy of the L2 to L4 in September 2001.

In a November 2001 response to VA's request for records of back 
treatment, Dr. S.K.W. provided an handwritten response that the 
records had been misplaced, as he had retired in 1995.

In September 2008, the Board reopened the Veteran's claim for 
service connection for a back disorder and remanded the issue so 
that he could be afforded a VA spine examination.

In December 2009, the Veteran was afforded a VA spine examination 
and the claims file and medical records were reviewed in 
conjunction with the examination.  The Veteran reported that his 
current back problems began in 1982, and he described his injury 
when he fell in the fox hole during ADT.  When describing his 
medical history he noted he had stenosis surgery in 1981 at 
Fairmont General Hospital.  He stated he was told his "discs 
were leaking and he built up stuff in his spinal column and 
developed stenosis."  He denied injuring his back prior to the 
1981 surgery.  He also had a fusion in 1987 and a L2-4 
decompressive laminectomy and L2-3 diskectomy in September 2001.  
He complained of continued back pain and of constant numbness in 
his bilateral legs.  X-rays taken in conjunction with the 
examination were read to show degenerative disc disease (DDD) and 
facet arthropathy of the lumbar spine.  After a written review of 
pertinent medical records from 1986 to 2008, the examiner noted 
that she could not determine if the Veteran's lumbar DDD with 
radiculopathy was the result of military service without resort 
to mere speculation.  The examiner noted that the Veteran clearly 
had a back condition prior to the back pain that was developed 
during military training; however, records related to this prior 
condition were not available.  Additionally, while the Veteran 
had a lumbar strain in 1982, there were no medical records 
available from 1982 to 1986 to confirm if the strain resulted in 
a chronic condition.  The examiner requested that records from 
1981 to 1986 be obtained so that she could provide an etiological 
opinion.

In February 2010, the Remand & Rating Development Team (RRDT) 
requested that the Veteran provide medical records for his 1981 
back treatment and for treatment for his back between 1982 and 
1986.  There is no indication in the record that the Veteran 
responded to this request.

The RRDT then requested that the December 2009 examiner re-review 
the record and provide an opinion as to whether there was a 50 
percent probability or greater that the Veteran's back disorder 
was related to his 1982 injury or was otherwise related to his 
military service.

In June 2010, the December 2009 examiner reviewed the claims file 
and took detailed notes regarding the Veteran's treatment after 
his 1986 injury, as there are no available records from his 1981 
surgery or for treatment from 1982 until 1986.  The examiner 
chose the option that Veteran's DDD with radiculopathy "is at 
least as likely as not cause by or a result of military 
service."  However, her rationale for this opinion stated that 
"the Veteran clearly had a back condition that pre-existed the 
active duty injury in 1982.  While he was treated for back pain 
in 1982, there is nothing in the record to indicate that this 
caused a chronic back condition (based on a lack of medical 
documentation from 1982 to 1986) as there is no further treatment 
for the back until he injured his back in 1986."  The examiner 
also found that the Veteran's DDD and radiculopathy were less 
likely than not caused by his left knee disorder as the medical 
records in the claims file indicate that the Veteran's back 
condition stems from his 1986 back injury.  However, she noted 
that the left knee condition did aggravate the Veteran's back 
disorder by placing "increased strain on the lower back."  She 
stated she was unable to say what the baseline findings or 
increased disability due to the knee condition would be without 
resorting to mere speculation.

The VA examiner provided a clarification of her June 2010 
opinions in an August 2010 addendum.  She stated she had intended 
to note that the Veteran's DDD of the lumbar spine with 
radiculopathy is less likely as not cause by or a result of 
military service.  Her rationale was that medical records 
indicate that his back condition stemmed from a lifting injury in 
1986, and that there were no available medical records to 
indicate that his knee condition caused his back condition.  She 
also opined that his DDD of the lumbar spine with radiculopathy 
was not permanently aggravated by his military service as there 
was no evidence that the military caused a permanent aggravation 
of a back condition, and that this current back disorder stems 
from the 1986 lifting injury.

Analysis

As noted above, the Veteran was discharged from active duty in 
March 1968.  His discharge summary noted that he had a normal 
spine examination and the Veteran has not argued that his back 
disorder stems from this period of military service.  
Additionally, there is no evidence that the Veteran was diagnosed 
with arthritis within one year of discharge from active duty.  As 
such, direct service connection (as related to his period of 
active duty) and presumptive service connection are not 
warranted.

The Veteran contends that service connection for his back 
disorder is warranted due to an injury he incurred during ADT in 
April 1982.  Although the available ADT dates in the claims file 
only note ADT in early April 1982, the Veteran's statements, lay 
statements, and specifically the contemporaneous treatment record 
from later April 1982, proves that the injury did happen during 
ADT.  In addition, treatment records in the claims file show that 
the Veteran has a current back disorder.  Thus the first and 
second prongs of the analysis for service connection have been 
met-a current disability, and an in-service injury/condition.  
However, after a review of the records in the claims file, and 
considering the several medical opinions addressing this issue, 
the Board has determined that there is no nexus between the 
Veteran's current back disorder and his April 1982 injury, and 
therefore service connection for a back disorder on a direct 
basis is not warranted.

However, in June 2010, while a VA examiner did conclude that 
while the Veteran's service connected left knee disorder did not 
cause the low back disorder, the examiner opined that it was at 
least as likely as not that the Veteran's back disorder was 
permanently aggravated by his service-connected left knee 
disorder because the chronic left knee disorder undoubtedly 
placed increased strain on the back.  The August 2010 addendum 
did not further address this opinion, and there are no opinions 
of record contrary to this statement.  

In conclusion, while the low back disorder was not incurred in 
active duty or ADT, it is aggravated by the service connected 
left knee disorder; therefore, service connection is awarded on a 
secondary basis.


Residuals of a shell fragment wound to the left jaw

Factual Background

In October 2004, the Veteran filed a claim for service connection 
for residuals of a shrapnel would to his left jaw and face.  He 
stated he had itching, pain and discomfort at the site since 
having shrapnel removed in 1968.  He stated he had pain when 
shaving, opening his mouth wide, or when turning his head to the 
right.  An application for a Purple Heart, filled out in June 
2004, noted that the Veteran was part of an air crew on board a 
Huey helicopter which received small army gunfire.  He described 
a bullet hitting the framework of the helicopter and ricocheting 
into his face in the lower left jaw area.  He stated that after 
the incident, which happened in January 1967, he was transported 
to the 18th Surgical Hospital in Pleiku where he received 
treatment.

Personnel records show that the Veteran served in Vietnam from 
July 1966 until July 1967.  He was noted to be a shop foreman in 
September 1966, attached to the 545th Trans Det USARPAC VN.  He 
received the Republic of Vietnam Campaign Medal with 60 device, 
the Mechanical Badge with Bar, the Senior Aircraft Crewman Badge, 
the Vietnam Service Medal, the Good Conduct Medal, the National 
Defense Service Medal, and the Air Medal (meritorious 
achievement), and the Bronze Star Medal (meritorious 
achievement).

Service treatment records are negative for complaints of or 
treatment for any injuries to the face and left jaw.  A March 
1965 physical examination report revealed that the Veteran was 
missing teeth 2, 3, 4, 8, 11, 13 -16, 17 - 22, and 29 - 32.  His 
remaining teeth were declared nonrestorable.  It was indicated 
that he was an "Acceptable Class 4 and was under treatment".  
Service treatment records dated in February 1967 reflect that he 
was seen for lower abdominal pain, and then hospitalized for 
three days for treatment of epididymitis and orchitis.  No 
reference to facial injury was noted.  The February 1968 
discharge examination noted the Veteran's mouth and throat were 
normal, but he had a complete upper denture and partial lower 
bridges/dentures.  The Veteran did not list any injuries to his 
face.

Additionally, on his December 1972 Reserves enlistment 
examination, the Veteran did not list any injuries to the face or 
mouth, and his mouth and throat were noted to be normal.  He was 
noted to have an upper dental plate.  Except for teeth 23 - 27, 
all remaining lower teeth were missing.  

During a March 1978 VA examination for his left hand and left 
knee, the examiner noted the Veteran's skin was clear, and the 
facies of his head face and neck were normal.  He was wearing an 
upper denture at the time with few remaining teeth, in 
satisfactory condition.  There was no indication of surgery in 
1968, although other surgeries related to the left hand and knee 
were noted.

During a March 2003 psychiatric consultation, the Veteran 
described arriving early in Vietnam and working many jobs because 
there were never enough people in his units.  He stated he flew 
door gunner on helicopters and also learned to actually fly the 
helicopters with the help of the pilots (his service treatment 
records include flight status examinations).  He stated he flew 
with a helicopter with a bright spot light on it used to look for 
things at night.  He stated that no one wanted to be on these 
helicopters as they were told the light would explode if it got 
hit.  He stated he flew on these helicopters however, because he 
generally did what he was told.  He stated he was wounded in the 
face and was hospitalized for a week at Pleiku during his stay in 
Vietnam.

In February 2004, the Veteran's wife of 36 years provided a lay 
statement in support of his claims for PTSD and residuals of a 
shell fragment in the left jaw.  She stated that the Veteran 
returned from service in Vietnam in August 1967 and that they 
were married in September 1967.  She stated that at that time she 
helped to pick shrapnel out of the Veteran's face (the fragments 
would fester up and she would dig them out).  She stated that he 
still carries scars from the shrapnel.  

The Veteran additionally submitted action reports from 1966 and 
1967 in Vietnam.  One such action report noted there was no major 
enemy action during the month of January (1967) except for the 
attack on Camp Holloway on January 7, 1967.  Camp Holloway is 
noted to be in Pleiku, RVN.  An additional pages described the 
attack on Camp Holloway and noted that three people were killed 
in action and 49 were wounded in action.  As well, 32 aircraft 
were noted to be damaged by mortar fragments.  The Veteran was 
presented with the Air Medal for meritorious service between 
August 1966 and January 9, 1967 for participating in sustained 
aerial flight in support of combat forces.  He was also awarded a 
Bronze Star Medal for outstanding meritorious service in 
connection with military operations against a hostile force in 
Vietnam between August 1966 and July 1967.  

In researching the Veteran's PTSD stressors, the RO received a 
USASCRUR reply that the 545th Transportation Detachment was 
assigned to the 119th Avn Co and the unit's main base camp was 
Camp Holloway, which sustained a mortar attack on January 7, 
1967.

In June 2004, Doctor of Dental Surgery (D.D.S.) G.D.O. submitted 
a statement that the Veteran had severe bone loss on the left 
side of his mandible, but not on the right side.  The Veteran had 
provided the history that he had shrapnel on the left side of his 
face and was hospitalized for four to five days in Vietnam, with 
shrapnel removed in 1967.  He reported that in 1968 pieces of 
shrapnel started working out of the gingival and this side of the 
Veteran's face was swollen and had an infectious discharge.  The 
Veteran reported having the shrapnel removed by a local dentist.  
Dr. G.D.O. noted that the infection and trauma probably caused 
the extreme bone loss on the alveolar ridge on the left side, as 
the right side is entirely different and the bone level is good.  

In December 2004, the Veteran was afforded a VA Dental and Oral 
examination; his medical records were reviewed but were noted to 
be incomplete.  The Veteran explained that on January 7, 1967 he 
was in a helicopter that was fired upon and the framework of a 
spotlight was hit.  The bullet ricocheted and chunks of metal 
went up under the left side of his flight helmet.  He stated he 
was treated for a few days at Pleiku Hospital but that over the 
past 36 years his wife had dug several pieces of metal out of the 
left side of his face and jaw after they would fester up.  He 
stated that a dentist had to cut a piece of his jaw out of his 
mouth in 1968.  He complained of continued itching pain and 
discomfort at the sight of the wound.  It was noted that the 
Veteran was completely edentulous in the maxilla and mandible, 
and that the soft tissue was within normal limits except for a 
defect in his left mandible.  The examiner found that the 
alveolar ridge on the left side was reabsorbed and that past 
surgical procedure to this area was evident.  A panorex revealed 
no shrapnel present at the time of the examination, but it was 
noted that there was significant reabsorption of the left 
mandibular ridge.  The examiner found that the etiology of loss 
of substance of the body of the left mandible was most likely 
caused by the surgical procedure to remove shrapnel from an 
injury.  The examiner felt that although treatment notes were not 
available from 1967, that the Veteran sustained some form of 
injury and surgery to his left mandible.

During a January 2005 VA scar examination, the Veteran described 
a pulling sensation in the skin on the left side of his face when 
he turns to the right, and he stated that the area of the injury 
was tender, so he avoided shaving it.  The examiner stated that 
no obvious or disfiguring scars were noted on initial inspection 
but that upon closer inspection the Veteran had multiple small 
scars.  Five scar dimensions are provided for the left side of 
the face.  The examiner gave the impression of shell fragment 
wound to the left side of the face with residual multiple, small, 
nondisfiguring, slightly hypersensitive scars.

Analysis

Although there are no service treatment records from 1967, and 
the Veteran could not provide treatment records from his 1968 
dental surgery, the Board is inclined to grant service connection 
for residuals of a shrapnel wound to the left jaw based on lay 
statements and medical opinions provided in the claims file.

The Veteran and his wife both describe injury to the left side of 
his face following service in Vietnam, and both describe having 
to pick pieces of metal out of his face and mouth after returning 
from Vietnam.  Both Dr. G.D.O. and the VA dental examiner felt 
that the Veteran's loss of left mandible and the scar on that 
side supported his reports of a shell fragment trauma and 
subsequent surgery.

Lastly, unit information from the Veteran's unit while he was 
stationed in Vietnam shows that there was an attack in the camp 
where he was stationed on January 7, 1967 and that several 
aircraft were struck, and several soldier were injured.

The Board determines that there is an approximate balance of 
positive and negative evidence regarding whether the Veteran was 
injured in the way he describes, and the VA shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2010).  As such service connection residuals of a 
shell fragment wound to the left jaw is warranted.


ORDER

Entitlement to service connection for a back disorder is allowed.

Entitlement to service connection for residuals of a shell 
fragment wound to the left jaw is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


